 Case 2:21-cv-00183-PLM-MV ECF No. 13, PageID.62 Filed 09/09/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


 1240 S. BANNOCK, LLC.,

        Plaintiff,
                                                      Case No. 2:21-cv-183
 v.
                                                      HONORABLE PAUL L. MALONEY
 DENNIS SIEM, et al.,

       Defendants.
 ____________________________/


                     ORDER REGARDING MOTION TO DISMISS

       Defendants Dennis Siem and Coldwell Banker Real Estate Group have filed a motion

to dismiss (ECF No. 12) in which it is argued that Plaintiff has failed to allege sufficient facts

to support one or more of the claims in the complaint. If true, the claim or claims would be

defective under the Supreme Court’s plausibility standard. See Ashcroft v. Iqbal, 556 U.S.

662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

       The Court reviewed the motion. Without expressing any view as to the merits, the

Court affords Plaintiff the opportunity to cure the allegedly inadequate pleading by granting

Plaintiff leave to file an amended complaint, as allowed by Rule 15(a)(1)(B) of the Federal

Rules of Civil Procedure. An amended complaint must plead sufficient factual allegations

that, if true, would “plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 680. If

Plaintiff timely files an amended complaint, the Court will deny without prejudice the motion

to dismiss as moot. See Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003). If Plaintiff
 Case 2:21-cv-00183-PLM-MV ECF No. 13, PageID.63 Filed 09/09/21 Page 2 of 2




does not timely file an amended complaint, Plaintiff must file a response to the motion to

dismiss, and the Court will decide the motion.

       Plaintiff must file either an amended complaint within twenty-one days after

Defendants filed the motion to dismiss, Fed. R. Civ. P. 15(a)(1)(B), or Plaintiff must file a

response to the motion to dismiss within twenty-eight days after Defendants filed the motion

to dismiss, W.D. Mich. LCivR 7.2(c).

       IT IS SO ORDERED.



Dated: September 9, 2021                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
